UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6903


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEAN RONEL DOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:04-cr-00067-JPB-DJJ-1)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean    Ronel     Dor     appeals         the     district     court’s     order

granting in part and denying in part his motion for reduction of

sentence    pursuant    to       18   U.S.C.      §    3582(c)       (2006).      We   have

reviewed    the    record    and      find   no       abuse    of    discretion      and   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            United States v. Dor, No. 3:04-cr-00067-

JPB-DJJ-1    (N.D.W.       Va.    May   28,      2008);        see   United    States      v.

Dunphy, 551 F.3d 247, 257 (4th Cir. 2009).                       We deny Dor’s motion

for   appointment     of     counsel     and      dispense          with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                             2